Citation Nr: 0705961	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a urinary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to April 
1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2002, the veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  In a letter dated 
in January 2003, he was notified of a scheduled hearing in 
February 2003.  He failed to appear.  He has not requested 
another hearing.  

In January 2005, the Board remanded this matter for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran seeks service connection for a disability related 
to complaints of urinary frequency and urgency.  In a letter 
received in December 2001, he characterized his claimed 
disability as "bladder and kidney problems".  

Service medical records indicate numerous complaints of 
urinary frequency and urgency.  These records also indicate 
that the veteran underwent a urology evaluation, including 
diagnostic testing.  

A report of medical examination dated in December 1963 shows 
that clinical evaluation of the genitourinary system was 
normal.  The accompanying report of medical history, also 
dated in December 1963, shows that the veteran indicated he 
had never experienced bed wetting, although what appears to 
be a carbon copy of this same report of medical history does 
report bed wetting.  

Service medical records reveal a Sick Call record in June 
1964 which shows that he had a kidney problem, specifically, 
enuresis.  A clinical record dated in September 1964 shows 
that the veteran reported enuresis since childhood, and an 
impression of suspect neurogenic spastic bladder was 
provided.  A clinical record dated in October 1964 shows that 
the veteran had an impression of post-instrumentation pain 
and a provisional diagnosis of renal infection.  An undated 
document indicates that the veteran underwent an excretory 
urogram in October 1964.  Clinical records dated in November 
1964 show diagnoses of enuresis and frequency of urination.  
A December 1964 consultation sheet provided a provisional 
diagnosis of spastic bladder and made reference to 
psychophysiologic consistency.  A Sick Call record dated in 
July 1968 shows an impression of nonspecific urethritis.

Subsequent to service, a VA medical record dated in May 1999 
shows that the veteran reported having to go to the bathroom 
constantly, bowel and bladder.  The impression was increased 
hypertension.  A VA outpatient treatment record dated in 
August 2003 lists an assessment, in pertinent part, of benign 
prostatic hypertrophy.  

It is unclear from the record whether the veteran has any 
current genitourinary disability, or, if he does, whether any 
such disability is related to his active service.

This matter was previously remanded for a genitourinary 
examination and medical opinion.  The examiner was asked to 
identify all genitourinary disorders found on examination, to 
express an opinion as to the date of onset and etiology of 
any such disorders, and to state whether any genitourinary 
disorder had pre-existed service and/or had been aggravated 
by service.  A medical rationale for all opinions rendered 
was requested, citing objective medical findings leading to 
all conclusions.

The medical examination and opinion rendered in March 2006 is 
insufficient to decide the claim.  The only indication of a 
genitourinary disorder is stated under a summary of all 
problems, diagnoses and functional effects as "urinary 
frequency and urgency" and "kidney disorder".  In part, 
this statement repeats the symptoms stated by the veteran but 
is lacking is a clinical finding as to whether the veteran's 
symptoms arise from a diagnosed disorder and, if so, the 
underlying pathology for the diagnosis.  While this 
examination report listed "kidney disorder" there is no 
indication of the nature of the kidney disorder or the basis 
of this finding.  The report indicates that a PSA and C&S 
were pending but there is no indication of the results of 
these tests.  

The examiner opined that a genitourinary disorder preexisted 
service and was not aggravated by service, and provided a 
rationale for this opinion of, "documented onset in 
childhood" and "clinical experience".  The Board finds 
this rationale insufficient to support a finding of a 
preexisting condition.  

On remand, the veteran must be afforded a genitourinary 
examination by a urologist.  All opinions provided must be 
supported by a detailed rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a urologist.  The claims 
folder must be made available to and 
reviewed by the examiner and the examiner 
must annotate the examination report that 
the claims folder was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  

The examiner should provide a diagnosis 
for any genitourinary disorder found on 
examination and state the medical basis 
and underlying pathology for any disorder 
found.  If the veteran does not have a 
diagnosed genitourinary disorder, the 
examiner should so state.  

The examiner should express an opinion as 
to the date of onset and etiology of all 
genitourinary disorders found to be 
present.  The examiner is to provide 
opinions on the following:

Did the veteran, to a medical certainty, 
have the currently diagnosed genitourinary 
disorder prior to service?  If so, did he, 
to a medical certainty, suffer a permanent 
increase in the severity of the 
preexisting genitourinary disorder during 
service that was not due to the natural 
progress of the pathology (i.e., an 
increase in pathology that did not abate 
after service and would not have increased 
had he not been in service)?

Is it at least as likely as not (50 
percent or more likelihood) that any 
currently diagnosed genitourinary disorder 
had its onset during active or is related 
to any in-service injury or disease?  

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading to 
the determination or opinion.  

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

